Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, Applicant claims that the recycle plastics are added to a grinding mill containing coal and water.  It is unclear if this “coal” it the same as the “solid fossil fuel” of the claim 1.  From the instant disclosure, it appears as though these are the same.  However, the wording of the claim makes this unclear.  For purposes of this examination, the “coal” of claim 9 and the “solid fossil fuel” of claim 1 will be interpreted as being the same.  Clarification is required.
Claim 18 claims “the preground plastics” and “said polymers”.  There is a lack of antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of Leininger (US 2009/0107046) and Robinson (US 2014/0091258).
Regarding claims 1, 3, 5-8, 11 and 13, Tsangaris discloses a process for the production of a syngas composition comprising: 
a. charging an oxidant (such as hot air, see Fig. 29 which illustrates hot air being fed into gasifier/converter 1200) and a feedstock composition comprising recycle plastics (such as plastics in plastics handling system 9250) and a solid fossil fuel (see paragraph 228 which discloses that coal can be used as a feedstock) to a gasification zone within a gasifier (1200); 
b. gasifying the feedstock composition together with the oxidant in said gasification zone to produce said syngas composition (see paragraph 111 which discloses the production of a product gas comprising syngas); and 
c. discharging at least a portion of said syngas composition from said gasifier (see illustration in Fig. 29 which shows product gas/syngas exiting converter/gasifier 1200 into a recuperator 5200).
Tsangaris teaches a process in which the plastics are mixed with the coal prior to entrance into the gasifier and passed along a conveyor into the gasifier (see paragraphs 342-345) and teaches that the carbonaceous feed/coal/MSW is fed via a conveyor 9222 into a shredder/grinder prior to entrance into the gasifier (see paragraph 337-339) along with a process in which a shredder grinds the plastic prior to entrance into the gasifier.  Tsangaris also teaches that the plastics are shredded prior to entrance into the gasifier (paragraph 235). Tsangaris goes on to teach a single input feed into the gasifier to limit the openings in the gasifier (paragraph 345) which indicates that the shredded plastic and the shredded fossil fuel are combined prior to entrance into the reactor. 
Tsangaris, however, does not explicitly disclose adding the plastic to a conveyor belt feeding a shredder/grinder before or after a fossil fuel is added to the belt and does not teach a slurry tank where the plastic and coal are mixed in a slurry tank prior to entrance into the gasifier.
Leininger also discloses a gasification system (see abstract).
Leininger teaches a feed system in which a coal feedstock is transferred to a grinder (278) by a belt conveyor (220).  Leininger teaches such a system in order to provide a means to accurately meter the amount of coal being processed (paragraph 23)
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the belt conveyor of Leininger to transfer the feed to be crushed to the grinder/shredder of Tsangaris to provide a way to accurately control the feed rate of the feedstock.
Furthermore, while Tsangaris does teach shredding the plastics as well as the coal, Tsangaris does not teach combining the coal and plastic on the belt prior to the grinder.
However, considering that both the plastic and coal of Tsangaris require grinding, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the grinding steps of the coal and plastic by combining the coal and plastic on the feed belt of modified Tsangaris and then feeding the mixture to a combined grinder.  Such a modification would allow for a single grinder as opposed to two separate grinders and will reduce the need to maintain two grinders.   
Furthermore, the order onto which the materials are placed on the belt to the grinder, whether it be coal first then plastic, or plastic first then coal, would have been obvious to one of ordinary skill in the art at the time of the invention.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04(IV)(C)).
Tsangaris teaches that the amount of additive/plastic added to the feedstock can be adjusted to achieve a desired product gas composition (paragraph 204), but does not explicitly disclose the claimed range of plastics present in the feed.  As the product composition is a variable that can be modified by adjusting the amount of plastic in the feedstream, the precise percentage of plastic would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed plastic content of the feed cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the plastic content in modified Tsangaris to obtain the desired product composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Finally, Tsangaris teaches a fluidized bed reactor (paragraph 212) and teaches sizing the plastic to the appropriate size (paragraph 235), but stops short of disclosing the claimed particle size of the plastic as 2mm or less.
Robinson also discloses a fluidized bed system (see abstract).
Robinson teaches that particle sizes are routinely varied in fluidized bed systems depending on feedstock composition, fluidization conditions and surface area of the feedstock (paragraph 9) and teaches particle sizes as low as 100-200 microns (see claim 19 of Robinson).  As the fluidization conditions are variables that can be modified by adjusting the particle size, as suggested by Robinson, the precise particle would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed particle cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size in the fluidized bed of Tsangaris to obtain the desired fluidized bed conditions (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 2, Tsangaris further discloses said gasifier is an entrained flow slagging gasifier (paragraph 212). 
Regarding claim 4, Tsangaris, as modified above, further discloses the recycle plastics are added to the solid fossil fuel in a low-pressure section that has a lower pressure that the pressure within the gasifier (see paragraph 10 of Tsangaris which discloses that the gasifier can be operated at an elevated pressure while the feed preparation is operated at atmospheric pressure as suggested by paragraph 345). +
Regarding claim 12, Tsangaris further discloses the plastics are pre-ground prior to addition to the fossil fuel(s) (see paragraphs 342-345 which discloses that the plastic is ground prior to combining with the feedstock/coal/MSW).
Regarding claim 14, Tsangaris further discloses the gasifier contains no membrane wall in the gasification zone (there is no mention of a membrane wall anywhere in Tsangaris). 
Regarding claim 17, Tsangaris teaches an embodiment where the feedstock comprises coal and plastic which implies that it does not contain sewage, waste paper or biomass (paragraph 105). 

Claims  9, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of Leininger (US 2009/0107046) and Robinson (US 2014/0091258) as applied to claim 1 and further in view of Okada (JP H05208183A with references made to the machine translation).
Regarding claim 9, Tsangaris teaches that slurries can be utilized in the gasifier (paragraph 212) and teaches that coal and plastic are added to the gasifier, but stops short of disclosing that the plastic is added to a grinding mill with coal and water.
Okada also discloses a plastic and coal gasifier (see abstract).  Okada goes on to teach recycle plastics are added to a grinding mill containing coal and water (see page 4, first full paragraph which discloses that the slurried coal and slurried plastic can be ground together).  Okada teaches well known method in order to prepare a plastic/coal slurry for a gasifier.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the slurried grinding process of Okada to the process of modified Tsangaris in order to prepare a coal/plastic slurry for a gasifier. 
Regarding claim 10, Tsangaris, does not explicitly disclose ground plastics are added to a downstream slurry storage tank.  
Okada teaches the recycle plastics are added to a slurry storage tank located downstream of a slurry grinding operation (see Figure in which plastic grinding mill 11 feeds a slurry storage tank 16) in order to hold the slurry until it is ready to be sent to the gasifer. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the slurry storage tank of Okada to the process of modified Tsangaris in order to hold the ground slurry until it is needed in the gasifier.
Regarding claim 18, Tsangaris teaches the feedstock comprising plastic, but does not explicitly disclose what type of plastic.
Okada, like Tsangaris, teaches the inclusion of plastic with coal and teaches that a source of plastics is polyolefins (page 4, 3rd paragraph).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the polyolefins of Okada as the plastic source of Tsangaris in order to produce synthesis gas out of waste polyolefins.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of Leininger (US 2009/0107046) and Robinson (US 2014/0091258) as applied to claim 1 and further in view of Varadaraj (US 2010/0083575).
Regarding claim 15, Tsangaris is silent regarding the viscosity of the feedstock in the slurry tank.
Varadaraj also discloses a gasification process (see abstract).
Varadaraj teaches that the viscosity of a feed stream can be adjusted in order to make it acceptable to pump (paragraph 23). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the viscosity of modified Tsangaris to be with in the pumpable range of Varadaraj (1000-3000 cP).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of Leininger (US 2009/0107046) and Robinson (US 2014/0091258) as applied to claim 1 and further in view of Liss (US 2017/0218284) and Muenger (US 4,377,394).
Regarding claim 16, Tsangaris discloses the following conditions are present: 
a. steam is not supplied to the gasification zone (see paragraph 236 which discloses that steam may or may not be injected), 
b. the feedstock stream containing at least plastics and ground solid fossil fuel flowing to the gasifier (as described in the rejection of claim 1) does not contain gases compressed in equipment for gas compression (Tsangaris does not teach any pressurized gas injection into the feedstock stream), 
c. no gas stream containing more than 0.03 mole % carbon dioxide is charged to the gasifier or gasification zone (Tsangaris teaches injecting oxygen into the gasifier/converter which is pure oxygen, see paragraph 193), 
d. methane gas is not charged to the gasifier or to the gasification zone (Tsangaris makes no mention of methane introduction into the gasifier); 
e. the gasifier and the process do not include a pyrolysis step or zone, or a plasma treatment process (see Fig. 23 and paragraph 151 of Tsangaris which teaches an embodiment where the gasifier has no plasma or pyrolysis zone, the plasma zone taking place downstream in the reformer); 
f. a membrane wall, or a steam generating membrane, or a steam jacket in the gasification zone or between inner surfaces facing the gasification zone and the gasifier shell walls, are not present (no membrane wall, steam generating membrane, or steam jacket is present in Tsangaris); 
g. the gasifier is a down-flow reactor and the flow of syngas is vertically downward (see Fig. 1 which illustrates a downflow reactor), 
h. the gasifier is a single stage reactor (the single stage 21 of Okada), 
i. the location (26) for withdrawing the syngas stream from the gasifier is lower that at least one location for introducing the feedstock stream (20, see Fig. 1), 
j. the gasifier contains refractory lining in the gasification zone (paragraph 213), 
k. the gasification zone is operated at a temperature in the range of more than 1000C (see paragraph 218 which discloses a temperature range of 900C to 1100C).   
Tsangaris, however does not explicitly disclose the claimed residence time or the claimed pressure.  However, these parameters are routinely adjusted in the art to achieve the desired result.  See paragraph 24 of Liss which discloses several variables that can be adjusted to control the output gas composition (limit pollutants) such as residence time and pressure.  As the product composition is a variable that can be modified by adjusting the pressure and the residence time, the precise pressure and residence time would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed pressure and residence time cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure and residence time in the process of Okada to obtain the desired product composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Furthermore, Tsangaris teaches an entrained flow reactor (paragraph 212) but does not go further in disclosing this structure.  More specifically, Tsangaris does not teach:
Muenger also discloses a gasifier which produces synthesis gas (see abstract).
Muenger teaches:
g. a gasifier (2) is a down-flow reactor and the flow of syngas is vertically downward (as illustrated in Fig. 1), 
h. the gasifier is a single stage reactor (single stage in reactor 2), 
i. the location for withdrawing the syngas stream from the gasifier is lower that at least one location for introducing the feedstock stream (see Fig. 1 where the inlet is on the top and the syngas withdrawal is on the bottom of the gasifier 2).  Muenger teaches such an entrained flow reactor to produce synthesis gas.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to take the entrained flow reactor design of Muenger and us it in the “entrained flow reactor” embodiment of modified Tsangaris in order to produce synthesis gas via and entrained flow reactor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725